Citation Nr: 1714485	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a dental condition

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD)

3.  Entitlement to an initial compensable rating for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Esq.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

In particular, a January 2012 rating decision, in pertinent part, granted entitlement to service connection for PTSD and bilateral hearing loss, assigning the PTSD a 50 percent evaluation effective from December 20, 2010, and assigning the bilateral hearing loss a noncompensable (0 percent) evaluation effective from September 7, 2010.  The Veteran disagreed with the initial ratings assigned his service-connected PTSD and Bilateral hearing loss, and he perfected his appeal as to those issues by an April 2014 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2016) (setting forth requirements and time limits for initiating and perfecting an appeal).  

That April 2014 Substantive Appeal additionally perfected the Veteran's appeal as concerning the RO's March 2013 rating decision denying the Veteran's claim for service connection for a dental condition.  See id.  See also April 2014 Correspondence from the Veteran's Attorney (noting that the Veteran's Substantive Appeal is intended to appeal "the unfavorable decisions reached on his claims as noted in both of the Statement of the Case(s) (SOCs) dated 2/24/14 and 2/25/14," which concerned the claims for service connection for a dental condition and for higher ratings for his PTSD and bilateral hearing loss).  


Additionally, in his April 2014 Substantive Appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  The hearing was scheduled for March 30, 2017; however, the Veteran cancelled his hearing request.  See 38 C.F.R. § 20.704(e) (2016).  See also March 2017 Correspondence from the Veteran's Attorney (reflecting that the Veteran no longer intended to appear at the scheduled Board videoconference hearing).

Moreover, as will be discussed below, the Veteran withdrew his appeal as concerning each of the above-listed issues.  See id.  


FINDING OF FACT

On March 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a dental condition, entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to an initial compensable rating for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for a dental condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial evaluation in excess of 50 percent for PTSD. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for withdrawal of a substantive appeal have been met for the claim for an initial compensable evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

On March 27, 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's attorney reflecting the Veteran's desire to withdraw his appeals as concerning the issues of entitlement to service connection for a dental condition, entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to an initial compensable rating for bilateral hearing loss.  

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2016).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b)(3).  Appeal withdrawals must be in writing and must include the name of the Veteran, the Veteran's claim number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).  Additionally, withdrawal may be made by the appellant on the record at a hearing.  Id. 

The notification containing the Veteran's request to withdraw the above-listed issues has been reduced to writing, and it contains his name and claim number.  See March 2017 Correspondence from the Veteran's Attorney.  The Board has not yet issued a final decision concerning the claims currently on appeal, thus the criteria are met for withdrawal of the claims of entitlement to service connection for a dental condition, entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to an initial compensable rating for bilateral hearing loss.


When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, further action by the Board on these issues is not appropriate and the appeals should be dismissed.  Id.  


ORDER

The appeal of the claim of entitlement to service connection for a dental condition is dismissed.

The appeal of the claim of entitlement to an initial evaluation in excess of 50 percent for PTSD is dismissed.

The appeal of the claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


